Citation Nr: 1528569	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  08-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for chronic venous ulcer of the left leg prior to June 23, 2006. 

2.  Entitlement to an evaluation in excess of 20 percent for chronic venous ulcer of the left leg from June 23, 2006. 

3.  Entitlement to an evaluation in excess of 40 percent for ulcer of the right leg prior to March 23, 2006. 

4.  Entitlement to an evaluation in excess of 20 percent for ulcer of the right leg from March 23, 2006. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (hereinafter Agency of Original Jurisdiction (AOJ)). 

The case before the Board has a complex procedural history.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the AOJ.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

An April 2007 Board decision granted service connection for venous stasis ulcer of the legs.  This award was made on the basis of the Veteran's non-service-connected venous stasis ulcer being aggravated by his service-connected type II diabetes mellitus.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Pursuant to the Board's decision, the AOJ implemented the awards of service connection for chronic venous ulcer of the left and ulcer of the right leg by an April 2007 rating decision.  The AOJ set October 4, 2002, as the effective date for the two awards.  For ulcer of the left leg, a 40 percent rating was assigned effective October 4, 2002.  Effective June 23, 2006, a 20 percent rating was assigned.  For ulcer of the right leg, a 20 percent rating was assigned effective October 4, 2002.  Effective June 4, 2003, a 40 percent rating was assigned.  Lastly, effective March 23, 2006, a 20 percent rating was assigned. 

The Veteran filed a notice of disagreement (NOD) with the effective dates that were assigned for service connection for ulcer of the left and right leg, as well as the initial ratings that were assigned.  By an August 2008 rating decision, in its review of the issues, the AOJ found that clear and unmistakable error had been committed in the April 2007 rating decision concerning the effective dates for the awards. Because type II diabetes mellitus had an effective date of April 6, 2004, for the award of service connection, the AOJ determined that the venous stasis ulcer could not have effective dates prior to April 6, 2004.  Thus, the AOJ set the effective date for the award of service connection for both left and right leg venous stasis ulcer as April 6, 2004.  The disability ratings were reset for each leg as 40 percent disabling effective April 6, 2004; and 20 percent disabling effective March 23, 2006, for the right leg, and effective June 23, 2006 for the left leg.  

In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder. 

A November 2010 Board decision denied an effective date earlier than April 6, 2004 for the award of service connection for chronic venous ulcer of the right and left legs.  Thus, these issues are no longer on appeal.  The Board, however, remanded the issues of entitlement to higher initial ratings for chronic venous ulcer of the right and left legs.  These issues remain on appeal.

The Board notes that, in November 2010, the Board found that the Veteran had filed a timely NOD with a September 2009 AOJ decision which addressed 28 additional issues.  These claims were remanded to the AOJ for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran subsequently perfected an appeal to these issues, and testified on these issues before a different Veterans Law Judge.  The Board addresses these issues in a separate decision, under a different docket number, issued simultaneously with this decision.

In addition to a paper claims folder, the record on appeal includes records stored in the Veterans Benefits Management System (VBMS) and Virtual VA electronic records storage systems.  In pertinent part, VBMS contains a January 2015 Appellate Brief, a March 2015 confirmation of the Veteran's withdrawal of a hearing request and an October 2014 Aid and Attendance examination report.  Virtual VA contains VA clinic records not associated with the paper claims folder.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay in adjudicating the remaining claims on appeal, but finds that VA's duty to assist the Veteran has not been fulfilled.

The Veteran seeks higher disability ratings for his service-connected chronic venous ulcers of both legs.  A review of the available records reflects that the record may not contain complete VA clinic records for the time period at issue.  For example, the Veteran reports emergency room treatment at the St. Louis VA Medical Center in July 2008 for a falling injury, but those records are not currently associated with the claims folder.  The record also reflects that a diagnosis of transient ischemic attack (TIA) has been added to the problem list, but there are no records supporting the diagnosis.  

The Board observes that, in prosecuting many claims over the years, the Veteran has submitted excerpts of VA clinic records.  The AOJ has also associated VA records at times, but the Board observes it does not appear that complete clinic records have been associated with the claims folder.  In particular, since a full records request completed in April 2006, it now appears that the AOJ may have selectively obtained VA clinic records pertinent to the particular claim at hand.  To ensure complete records, the Board will request the AOJ to obtain all available VA treatment records since April 2006.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).

Finally, the record suggests that the Veteran's overall diabetes mellitus disability (which was found in the April 2007 Board decision to have aggravated the venous stasis ulcer disability) may have increased in severity since he was last examined for diabetes mellitus and his bilateral venous ulcer disability in March 2012.  An October 2014 Aid and Attendance examination report (VBMS) reflects a finding of lower extremity claudication.  Thus, on remand, the Board finds that the Veteran should be afforded a VA compensation examination of his legs to assess the current degree of disability of his venous stasis ulcer of the left and right leg.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder all available treatment records since April 2006 from the St. Louis (John Cochran) VAMC, the Poplar Bluff VAMC and the Cape Girardeau Community Based Outpatient Clinica (CBOC).  In so doing, the AOJ should specifically obtain records of reported emergency room treatment at the St. Louis VAMC July 2008 for a falling injury.  If such records do not exist, the AOJ should document this fact for the record.

2.  Schedule the Veteran for a VA examination of his service-connected ulcer of the legs.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner(s).  All necessary tests and studies should be conducted.  A complete rationale for all opinions should be provided.  The examiner should comment on any functional loss associated with this disability along with whether there is related: edema (intermittent or persistent); aching and fatigue after prolonged standing or walking; relief of symptoms by elevation or compression hosiery; stasis pigmentation; eczema; ulceration; subcutaneous induration; or massive board-like edema with constant pain at rest.  See 38 C.F.R. § 4.104, Diagnostic Code 7121 (2014). 

3.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in his claims file. 

4.  After undertaking any other development deemed appropriate, re-adjudicate the four rating issues regarding ulcer of the left and right leg.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

